Title: From George Washington to Colonel Daniel Brodhead, 3 May 1779
From: Washington, George
To: Brodhead, Daniel



        Dr sir.
Head Qrs Middle Brook May 3d 1779

I have been favoured with your Letter of the 3d Ulto, with it’s several Inclosures. I wrote you on the 21st of April some days before the receipt of it, that I had relinquished the idea of attempting a cooperation between the Troops at Fort pitt and the bodies moving from other Quarters against the Six nations—and assigned the reasons. Lest this Letter should have miscarried by any accident, I now inclose you a Copy—and you will consider it as a Letter of Instructions, as far as it extends.
I have written to the Board of War on the subject of Cloathing and Money for the Troops under your command—and I am persuaded they will use their endeavours to furnish such supplies, as may be in their power.
It has been the misfortune of Many Officers in captivity to have been overlooked by their States, who had the power of all regimental appointments, which seems to have been the case with respect to Mr Broadhead. Had he been appointed in the line, after so long an absence from you I should not have refused him the opportunity of paying you [a] visit; but as he has not, there cannot be a possibility of objection on my part.
With respect to Fort Laurens—both this and Fort McIntosh appear to be material posts—and I could wish them to be sufficiently garrisoned and the former well supplied with provision that it may not be liable to fall through want or in case of an attack before it can be relieved. These as I have said, I wish to be sufficiently garrisoned; but I do not mean that the Troops should be exposed to loss—as such an event would involve the most disagreable consequences; and to prevent it—the most pointed and vigilant attention should be paid to the movements and preparations on the part of the Enemy; as an investiture with Artillery would most probably if not certainly end in their destruction, if a sufficient force could not be assembled timously to prevent the Investure. And, besides these two posts—I think it will be material for you if circumstances will permit to establish one, as soon as possible at Kittaning—and another at Venango. These would not only afford protection to Westmoreld County but hold forth appearances of an expedition up the Alligany—and drawing the attention of the Seneccas in some measure that way—would make them more vulnerable in other Quarters and of course countenance the progress of our Troops in the points of real attack. If the state of things will not authorise the establishing of both—yet it may that at Kittaning. But your conduct upon this as well as many other occasions must be governed by circumstances.
It is of Importance most certainly to preserve the friendship of the Indians who have not taken up the Hatchet—and I am persuaded no address or means in your power will be wanting to this end. Unhappily our circumstances will not admit of our making them such presents as I could wish—and which possibly might effectually secure their friendship—or at least their neutral⟨ity⟩.
With respect to a Deputy Adjt General & an Inspector—it does not appear to me—that such Officers are essential in the Western department at this t⟨ime.⟩ The force there is too small to require the former—and the mode of war, being of the partizan & desultory kind, does not render the latter very material nor would the duties of the office be practicable dispersed as the Troops will ⟨be.⟩ These considerati⟨ons,⟩ added to the necessity of the strictest public œconomy at this crisis in all our affairs—are opposed to such appointments. As to a Deputy paymaster & Muster Master the appointments are not with me. I will mention them to the Board of War—who will pursue measures I doubt not for filling the vacancies.
I have no Commissions—they all issue now from the Board of War—on arrangements and Lists previously returned to them.
I have nothing interesting to inform you of. The Armamen⟨ts⟩ in the West Indies are considerable on both sides; but as yet nothing has happened—or at least nothing has reached us. I am Dr sir Yr Most Obedt sert.
P.S. I must request your particular care & attention to the Batteaux & Boats that may be provided⟨,⟩ so that they may not be injured lost or separated by a common use of them. For although we do not know the precise time when they may be wanted—the occasion may be sudden—and it would not answer to have them to collect.
I have just now received a report that Colo. Vanscaick who commands at Fort Schuyler formerly Fort Stanwix had made a sudden & successful irruption into the Onondaga Country—had burnt one of their Towns—killed 15 Men on the Spot and brought off 30 prisoners. I have not yet received the particulars thro. an Official channel—but it is certain he has made a successful expedition and taken prisoners—a Letter from Genl Clinton of the State of New York announces this—and adds that as General Schuyler had promised to transmit me the particulars he would not do it—Genl Schuylers Letter has not reached me. This tribe has been very hostile and has met with the chastisements they deserved.

